DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed August 24, 2021.
In view of the Amendments to the Claims filed August 24, 2021, the rejections of claims 1-6, 8, and 9 under 35 U.S.C. 112, first paragraph, previously presented in the Office Action sent June 7, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed August 24, 2021, the rejections of claims 1-6, 8, and 9 under 35 U.S.C. 102(b) and 35 US.C. 103(a) previously presented in the Office Action sent June 7, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-6 and 8-26 are currently pending while claims 10-26 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites the limitation "the multiple groups of thermoelectric elements" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 requires “multiple groups, each group having at least one thermoelectric element”. It is unclear as to what “the multiple groups of thermoelectric elements” recited on line 5 of claim 5 is referring to since there is no previously recited multiple groups of thermoelectric elements.
Amending “the multiple groups of thermoelectric elements” to “the multiple groups” or to “the multiple groups of at least one thermoelectric element” would overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Kimura (U.S. Pub. No. 2008/0317087 A1).
With regard to claims 1 and 3, Kimura discloses 
an integrated circuit (1, Fig. 1 interpreted to read on the claimed “integrated circuit” because it is a small chip of semiconductor material with a set of electrical circuitry components) comprising:
an insulator layer (layer 50 depicted in Fig. 1-2 cited to read on the claimed “insulator layer” as it is described in [0110] as “50…Insulating thin film”) having 
first and second sides opposing one another, each of the first and second sides being defined in part by a major dimension of the insulator layer (such as depicted in Fig. 2, the cited insulator layer 50 has a top most surface defined in part by a major lateral dimension at the top of the cited insulator 50 and cited to read on the claimed first side and a bottom most surface defined in part by a major lateral dimension at the bottom of the cited insulator 50 and cited to read on the claimed opposing second side); 
an embedded thermoelectric device (“embedded” is interpreted to include inserted into a surrounding mass; thermocouple 20 including components 
disposed on the first side of the insulator layer (as depicted in Fig. 2 the cited embedded thermoelectric device at least at component 20B is disposed on the cited first side/top most surface of the insulator layer 50), and 
an embedded resistor ("resistor" is interpreted to include a device with a resistance; heating elements 150, 90A, 90B, and connecting wiring 110, Fig. 1-2 is cited to read on the claimed “resistor” because it is a device with a resistance when an active electrical current is passed through as [0140] describes applying current from pads 90A and 90B to heat the heater 150) 
abutting the second side of the insulator layer (as depicted in Fig. 2 the cited embedded resistor abuts the cited second side/bottom most surface of the insulator layer 50), 
the embedded resistor is configured to cause a thermal gradient to form across a thermoelectric device and to monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device (the cited embedded resistor components 90A, 90B, and 150 are cited to read on the claimed “configured to cause a thermal gradient to form across a thermoelectric device and to monitor a change in a temperature of the integrated circuit caused [0140] describes "A current is then applied to the heater 150 through electrode pads 90A, 90B provided thereto heat the heater 150, and a temperature different ΔTr between the temperature sensors 101 and 102 is measured.”; see Fig. 1-2 depicting heater 150 disposed on the right side of the cited integrated circuit 1 with temperature sensors 101 and 102 disposed at the right end and left end of the integrated circuit 1 described in [0140] as at "hot junction 26” and “cold junction 27”, in which the junction 25 of the cited embedded thermoelectric device components is disclosed in [0136] as at the hot junction 26; because the cited embedded passive resistor components, particularly heater 150, is disclosed as providing heat to the right side of the device wherein hot junction 26 is located, the cited embedded resistor components are structurally capable of causing a thermal gradient to form across a thermoelectric device such as across the horizontal length of conductors 20A and 20B of the cited embedded thermoelectric device from a higher temperature on the right side to a lower temperature on the left side of cited integrated circuit 1, Fig. 1-2; the cited embedded resistor is cited to read on the claimed “configured to monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device” because it is structurally capable of monitoring a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device as it is in close proximity to the cited embedded thermoelectric device, see Fig. 1-2, and comprises four terminals, such as the contact of bottom wiring 110 and heater 150, at the contact of bottom wiring 110 and pad 90A, at the contact of top wiring 110 and heater 150, and at [0013] of the instant specification teaching structure of the embedded resistor as in close proximity to the thermoelectric device and having four terminals providing for monitoring temperature).

Kimura exemplifies an embedded thermoelectric device with a single thermocouple 20 (see Fig. 1) and details a calibration technique which uses Joule heat from a heater that makes calibration easier (see [0017-0018]), but does not teach wherein the thermoelectric device includes first and second thermopiles. 
However, the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B).
Kimura teaches, in a different embodiment, first and second thermocouples 120 disposed on a first top side of an insulator layer 52 can be used (see Fig. 14). Kimura discloses in the multiple thermocouple embodiment, that individual thermocouples in the detection thermoelectric device can be taken out, or disconnected, by use of a switch (see [0033]). Kimura discloses the specific switch design allows for extremely small ON resistance of the switch (see [0034]).
Kimura teaches, in a different embodiment, circuitry that not only a single thermocouple 120 can be used, but instead serially-connected thermocouples (a thermopile) may be used (see [0152]) because the circuit provides almost no current flow through the thermocouple 120 and thermocouple 120 is only applied with the thermoelectromotive force (see [0152]).

It would have also been obvious to a person having ordinary skill in the art to have modified the cited first and second thermocouples of Kimura, as cited above, to include the cited circuitry and thermopiles of serially connected thermocouples, reading on the claimed first and second thermopiles, because it would have provided for circuitry with almost no current flow through the embedded thermoelectric device and the embedded thermoelectric device is only applied with the thermoelectromotive force. 
Kimura teaches thermocouples and switches connected to an inverting input terminal (see Abstract).
Kimura teaches metal connector components 60A-B abutting the first top side of the insulator layer in the embodiment of Fig. 14 (see [0136] teaching “aluminum”). Kimura teaches all the thermocouples 120 can be connected via electrodes 60 and wiring 110 (see [0145] and Fig. 6 depicting electrodes 60 and wiring 110 disposed on the first top surface of insulator layer 50). The combination of electrodes 60 and wiring 110 is cited to read on the claimed “metal connector” as it functions as an electrical connector and includes aluminum. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the integrated circuit of Kimura, as modified above, to include the cited metal connector because it would have provided for 
With regard to claim 2, independent claim 1 is obvious over Kimura under 35 U.S.C. 103(a) as discussed above. Kimura discloses wherein 
the embedded resistor is formed in an interconnect layer over the embedded thermoelectric device (recall cited embedded resistor component 150 depicted in Fig. 2 as embedded into/formed in layer 50 reading on the claimed “interconnect layer” because it is a layer that comprises an interconnect and the cited layer is cited to read on the claimed “over the embedded thermoelectric device” because the cited layer is located over, or at a higher position, than at least component 20A of the cited embedded thermoelectric device)
With regard to claim 4, dependent claim 3 is obvious over Kimura under 35 U.S.C. 103(a) as discussed above. Kimura discloses wherein 
the embedded resistor is formed with the embedded thermoelectric device as a resistance element (the cited embedded resistor is formed with the cited embedded thermoelectric device as depicted in Fig. 1-2 as a part of the same cited integrated circuit 1 and interpreted to read on the claimed “resistance element” because it is an element that has a resistance and because [0140] describes applying current from pads 90A and 90B to heat the heater 150).
With regard to claim 5, independent claim 1 is obvious over Kimura under 35 U.S.C. 103(a) as discussed above. Kimura discloses wherein 
the embedded thermoelectric device includes an array of thermoelectric elements arranged in multiple groups, each group having at least one 
multiple switches coupled to the multiple groups of thermoelectric elements, respectively (recall cited switches in the rejection of claim 1 above; also see [0042]).
With regard to claims 6 and 8, Kimura discloses 
an integrated circuit (1, Fig. 1 interpreted to read on the claimed “integrated circuit” because it is a small chip of semiconductor material with a set of electrical circuitry components) comprising 
an embedded thermoelectric device (“embedded” is interpreted to include inserted into a surrounding mass; thermocouple 20 including components connected to junction 26 and junction 27, such as conductor 20A and 20B, Fig. 1-2 is interpreted to read on the claimed "thermoelectric device" because it functions to provide thermoelectric conversion; Fig. 2 depicts the cited thermoelectric device at junction 26 and conductor 20A as inserted into the cited integrated circuit device 1 into the surrounding mass of SOI layer 11 and insulating film 50), and 
an embedded resistor ("resistor" is interpreted to include a device with a resistance; heating elements 150, 90A, 90B, and wiring 110, Fig. 1-2 is cited to read on the claimed “resistor” because it is a device with a resistance when an [0140] describes applying current from pads 90A and 90B to heat the heater 150)
configured to cause a thermal gradient to form across a thermoelectric device and to monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device (the cited embedded resistor components 90A, 90B, and 150 are cited to read on the claimed “configured to cause a thermal gradient to form across a thermoelectric device and to monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device” as [0140] describes "A current is then applied to the heater 150 through electrode pads 90A, 90B provided thereto heat the heater 150, and a temperature different ΔTr between the temperature sensors 101 and 102 is measured.”; see Fig. 1-2 depicting heater 150 disposed on the right side of the cited integrated circuit 1 with temperature sensors 101 and 102 disposed at the right end and left end of the integrated circuit 1 described in [0140] as at "hot junction 26” and “cold junction 27”, in which the junction 25 of the cited embedded thermoelectric device components is disclosed in [0136] as at the hot junction 26; because the cited embedded passive resistor components, particularly heater 150, is disclosed as providing heat to the right side of the device wherein hot junction 26 is located, the cited embedded resistor components are structurally capable of causing a thermal gradient to form across a thermoelectric device such as across the horizontal length of conductors 20A and 20B of the cited embedded thermoelectric device from a higher temperature on the right side to a lower temperature on the left side of cited integrated circuit 1, Fig. 1-2; the cited [0013] of the instant specification teaching structure of the embedded resistor as in close proximity to the thermoelectric device and having four terminals providing for monitoring temperature); and
an insulator layer disposed in contact with the embedded resistor (insulator layer 50 depicted in Fig. 1-2 as disposed with a bottom surface in contact with the cited embedded resistor component 150); wherein
the embedded resistor is formed within an interconnect layer over the embedded thermoelectric device (recall cited embedded resistor component 150 depicted in Fig. 2 as embedded within layer 50, as it has a top portion formed inside the bottom surface of layer 50, reading on the claimed “interconnect layer” because it is a layer that comprises an interconnect and the cited layer is cited to read on the claimed “over the embedded thermoelectric device” because the cited layer is located over, or at a higher position, than at least component 20A of the cited embedded thermoelectric device). 
[0017-0018]), but does not teach wherein the thermoelectric device is formed by multiple thermopiles. 
However, the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B).
Kimura teaches, in a different embodiment, first and second thermocouples 120 disposed on a first top side of an insulator layer 52 can be used (see Fig. 14). Kimura discloses in the multiple thermocouple embodiment, that individual thermocouples in the detection thermoelectric device can be taken out, or disconnected, by use of a switch (see [0033]). Kimura discloses the specific switch design allows for extremely small ON resistance of the switch (see [0034]).
Kimura teaches, in a different embodiment, circuitry that not only a single thermocouple 120 can be used, but instead serially-connected thermocouples (a thermopile) may be used (see [0152]) because the circuit provides almost no current flow through the thermocouple 120 and thermocouple 120 is only applied with the thermoelectromotive force (see [0152]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the embodiment of Fig. 1-2 in the integrated circuit of Kimura to include first and second thermocouples which operate with a switch to take out individual thermocouples, as exemplified in the embodiment of Fig. 14, because it would allow for an extremely small ON resistance switch design.

Kimura teaches thermocouples and switches connected to an inverting input terminal (see Abstract).
Kimura teaches metal connector components 60A-B abutting the first top side of the insulator layer in the embodiment of Fig. 14 (see [0136] teaching “aluminum”). Kimura teaches all the thermocouples 120 can be connected via electrodes 60 and wiring 110 (see [0145] and Fig. 6 depicting electrodes 60 and wiring 110 disposed on the first top surface of insulator layer 50). The combination of electrodes 60 and wiring 110 is cited to read on the claimed “metal connector” as it functions as an electrical connector and includes aluminum. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the integrated circuit of Kimura, as modified above, to include the cited metal connector because it would have provided for electrically connecting all of the cited first and second thermopiles to an inverting input terminal.
Kimura, as modified above, teaches the cited insulator layer 50 disposed between and in contact with the embedded resistor and the metal connector as the cited embedded 
With regard to claim 9, independent claim 6 is obvious over Kimura under 35 U.S.C. 103(a) as discussed above. Kimura discloses an integrated circuit wherein 
the embedded resistor is formed with the embedded thermoelectric device as a resistance element (the cited embedded resistor is formed with the cited embedded thermoelectric device as depicted in Fig. 1-2 as a part of the same cited integrated circuit 1 and interpreted to read on the claimed “resistance element” because it is an element that has a resistance and because [0140] describes applying current from pads 90A and 90B to heat the heater 150).

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 17, 2021